PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/119,276
Filing Date: 31 Aug 2018
Appellant(s): Fischer et al.



__________________
David K. Bailey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 February 2021 and supplemental appeal brief filed 22 March 2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. Claims 1-5, 7-14, 17, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Patent 5,830,221) in view of Murphy (US Patent Application 2016/0120631) in view of Harari et al. (US Patent 6,387,041) in view of Benderev et al. (US Patent 5,544,664). 
B. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein’221 in view of Murphy’631 in view of Harari’041 in view of Benderev’664, as applied to claim 2, further in view of Pulliam et al. (US Patent Application 2012/0184805). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stein’221 in view of Murphy’631 in view of Harari’041 in view of Benderev’664, as applied to claim 14, further in view of Mandelbaum (US Patent Application 2005/0049638). 
C. Claims 18-20, 23, 24, 27, 28, 30, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar (US Patent 6,334,446) in view of Benderev (US Patent 5,544,664). 
D. Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Beyar’446 in view of Benderev’664, as applied to claim 18, further in view of Jackson (US Patent Application 2007/0185506).
s 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar’446 in view of Benderev’664, as applied to claim 18, further in view of Harari’041. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar’446 in view of Benderev’664, as applied to claim 24 and 18, respectively, further in view of Benderev (US Patent Application 2008/0167520). 
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Beyar’446 in view of Benderev’664, as applied to claim 18, further in view of Wirbisky et al (US Patent Application 2012/0149976). 

 (2) Response to Argument
A. Claims 1-5, 7-14, 17 and 35 are obvious under 35 USC 103 over Stein’221 in view of Murphy’631 in view of Harari’041 in view of Benderev’664
Appellant argues Stein’221 in view of Murphy’631 is not proper because such a rejection implies it would obvious to use a laparoscopic device to perform an onlay fixation procedure without identifying any suggestions for doing so. Appellant notes that during laparoscopic procedures for abdominal incision reinforcement, the reinforcing material is typically tacked upwards. However, this teaching is from Appellant’s own specification - it is not based on Stein’221’s or Murphy’631’s teachings. 
Appellant has cited no evidence besides their own specification that Stein’221 tacks the reinforcing material upwards. Instead, Stein’221’s teachings support applying the reinforcing material downwards: Figure 1 shows an applicator 10 which applies tacks 20 from a distal end. Figure 24 shows the applicator extending towards the patient body, as in an onlay procedure. However, Stein’221 does not explicitly teach an onlay over the fascia (paragraph [0025]). 
	Appellant argues Murphy’631 fails to teach a device having first and second arms for applying the reinforcing material to the fascia. MPEP 2145 Section IV states: 
“One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”
	In this case, Murphy’631 was not relied upon to teach a device for applying reinforcing material – that is covered by other references relied on in the rejection: Stein’221 teaches a single arm for applying a tack to attach the reinforcing material (Figure 1) and Harari’041 teaches the advantages of using a device having two arms (Figure 8) simultaneously applying tacks to attach a reinforcing material to tissue. 
	Appellant argues a person of ordinary skill in the art would not have a reasonable expectation of success for combining Stein’221 in view of Murphy’631 because Appellant’s own specification states laparoscopic procedures are typically used to tack reinforcing material upwards. However, MPEP 716.01(c) Section II states: 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the Appellant. see, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)” (emphasis added by examiner)
prior art. Nothing in Stein’221 indicates the reinforcing mesh is tacked upwards. Stein’221 merely does not specifically disclose an “onlay fixation” procedure, so Murphy’631 was relied upon to render this step obvious. 
Appellant argues the combination of Stein’221 in view of Murphy’631 is based on hindsight reasoning. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In Stein’221 in view of Murphy’631, the obviousness rejections are supported with a reasoned statement relying only on the teachings, suggestions and motivations in the prior art. 
The rejection acknowledges Stein’221 does not teach an applicator having plurality of arms and relies on Harari’041 to render this limitation obvious. Appellant argues Harari’041, whose disclosure is directed towards techniques for treating urinary incontinence, is not analogous art. 
MPEP 2141.01(a) Section I states: 
“…a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Harari’041 is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor. As in the present invention, Harari’041’s disclosure is 
Appellant further argues that modifying Stein’221 with the curved arms shown Figure 8 of Harari’041 would not result in arms applying tacks in a direction extending away from a housing. Stein’221 teaches providing a single arm for applying a tack in a direction extending away from the housing. Harari’041 is merely relied upon to teach the advantages of simultaneously applying tacks to tissue using an applicator with two arms. A person having ordinary skill in the art possesses common sense and would understand that modifying Stein’221 with a second arm, as taught by Harari’041, would mean using simple logic and providing Stein’221’s applicator with a second arm similar to Stein’221’s first arm. Applicant’s suggestion of providing Stein’221 with two curved arms, as taught by Harari’041, would change Stein’221’s principle of operation such that it would not function as intended by Stein’221. Merely modifying Stein’221 to have two straight arms would allow Stein’221 to function as intended while providing the advantages of simultaneous tack deployment taught by Harari’041. 
Appellant argues the combination of Stein’221 in view of Benderev’664, relied upon to teach a releasable coupling, is improper because Benderev’664 is not analogous art. MPEP 2141.01(a) Section I was cited above and states that analogous art is art which is reasonably pertinent to the problem faced by the inventor. In this case, 
Appellant argues the purpose of Benderev’664’s serrations is to restrain tissue from occluding a drill hole, and is not disclosed as “configured to engage with a reinforcing material” as recited in the claims. MPEP 2144 Section IV states: 
“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)” 
Although Benderev’664 suggests providing the serrations for engaging tissue rather than the reason disclosed by Appellant (i.e. engaging a reinforcing material), the resulting structure is the same structure recited in the claims. The prior art does not need to teach the same advantage or result discovered by Appellant in order to render the claim obvious. 
For these reasons, the rejection establishes a prima facie case of obviousness. 
B. Claims 6 and 16 are obvious under 35 USC 103 over Stein’221 in view of Murphy’631 in view of Harari’041 in view of Benderev’664 further in view of Pulliam and/or Mandelbaum
 Appellant argues Pulliam and/or Mandelbaum, each relied upon to teach the limitations of various dependent claims, fail to remedy the deficiencies of Stein’221 in view of Murphy’631 in view of Harari’041 in view of Benderev’664. The Office maintains Stein’221 in view of Murphy’631 in view of Harari’041 in view of Benderev’664 teach the limitations of independent claim 1 for the reasons outlined in the 4/22/2020 Office Action 
C. Claims 18-20, 24, 27-28, 30, and 32-33 are obvious under 35 USC 103 over Beyar’446 in view of Benderev’664
Appellant argues Beyar’446 is directed to a method for treating urinary incontinence while the claims are directed towards a device for onlay fixation of reinforcing material to a fascial incision.  Patentability of apparatus claims depends on the claimed structure, not on the use or purpose of that structure. MPEP 2111.02 II states: 
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) “ 
The preambles of independent claims 18 and 32 recite a device or system “for onlay fixation of reinforcing material to a fascial incision in an abdominal wall to reinforce and augment closures thereof”. This does not impart any structural limitations. The preamble is considered to merely recite the intended use of the device. In light of MPEP 2112.02 II, because Beyar’446 in view of Benderev’664 render the claimed structure as obvious, the prior art is considered to render the claim itself as obvious because the preamble in these claims is only a statement of intended use.  
Additionally, MPEP 2114 Section II states:
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”
In this case, Beyar’446 in view of Benderev’664 teach the structural limitations of the claims 18 and 32 as outlined in the 4/22/2020 Office Action on pages 8-9 and 11-12, respectively. Beyar’446 teaches a device (Figure 11) having two arms (310a, 310b) extending away from a housing (302) for deploying fixation elements (314a, 314b).  Beyar’446 does not teach the releasable coupling, but Benderev’664 teaches a similar device (Figure 41) for deploying fixation elements in which the distal end is provided with serrations (737) so the distal end surface engages with tissue (column 10, lines 65-67 and column 17, lines 1-8).
Paragraph [0121] of Applicant’s specification state the “releasable coupling” can be in the form of a hook & loop fastener or ridges on the distal end of the arms. This allows the arms to releasably couple with the reinforcing material. Benderev’664’s serrations 737 are considered to be ridges (see Figures 22, 23, and 42 of Benderev’664). 
MPEP 2112.01 states:
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “
Because Benderev’664’s serrations are same structure as Appellant’s “releasable coupling”, as evidenced by paragraph [0121] of the specification, 
Appellant argues the purpose of Benderev’664’s serrations is to restrain tissue from occluding a drill hole, and is not disclosed as “configured to engage with a reinforcing material” as recited in the claims. MPEP 2144 Section IV states: 
“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)” 
Although Benderev’664 suggests providing the serrations for a different purpose than the one disclosed by Appellant (i.e. engaging a reinforcing material), the resulting structure is the same structure recited in the claims. The prior art does not need to teach the same advantage or result discovered by Appellant in order to render the claim obvious. 
	For these reasons, the rejections should be sustained. 
D. Claims 21-22, 25-26, and 34 are obvious under 35 USC 103 over Beyar’446 in view of Benderev’664 in further view of Jackson, Harari, Benderev’520 and/or Wirbisky
Appellant argues Jackson, Harari, Benderev’520 and/or Wirbisky, each relied upon to teach the limitations of various dependent claims, fail to remedy the deficiencies of Beyar’446 in view of Benderev’664. The Office maintains Beyar’446 in view of Benderev’664 teach the limitations of independent claims 18 and 32 for the reasons outlined in the 4/22/2020 Office Action and the response to arguments in section (C) above. Jackson, Harari, Benderev’520 and/or Wirbisky further render the limitations of 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Lindsey Bachman
/L.B./Examiner, Art Unit 3771
20 April 2021                                                                                                                                                                                                        
Conferees:

Elizabeth Houston
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
Gregory Anderson
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.